Name: 78/267/EEC: Council Decision of 7 March 1978 replacing an alternate member of the Advisory Committee on Freedom of Movement for Workers
 Type: Decision
 Subject Matter: nan
 Date Published: 1978-03-14

 Avis juridique important|31978D026778/267/EEC: Council Decision of 7 March 1978 replacing an alternate member of the Advisory Committee on Freedom of Movement for Workers Official Journal L 072 , 14/03/1978 P. 0016 - 0016****( 1 ) OJ NO L 257 , 15 . 10 . 1968 , PP . 8 AND 9 . COUNCIL DECISION OF 7 MARCH 1978 REPLACING AN ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON FREEDOM OF MOVEMENT FOR WORKERS ( 78/267/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1612/68 OF 15 OCTOBER 1968 ON FREEDOM OF MOVEMENT OF WORKERS WITHIN THE COMMUNITY ( 1 ), AND IN PARTICULAR ARTICLE 27 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 11 OCTOBER 1977 APPOINTING , FOR THE PERIOD ENDING 10 OCTOBER 1979 , MEMBERS AND ALTERNATE MEMBERS OF THE ADVISORY COMMITTEE ON FREEDOM OF MOVEMENT FOR WORKERS , WHEREAS THE COUNCIL WAS INFORMED ON 27 OCTOBER 1977 THAT A SEAT AS ALTERNATE MEMBER OF THE ABOVEMENTIONED COMMITTEE IN THE ' GOVERNMENT REPRESENTATIVES ' CATEGORY HAD BECOME VACANT AS A RESULT OF THE RESIGNATION OF MR RIMINGTON ; HAVING REGARD TO THE NOMINATION SUBMITTED BY THE UNITED KINGDOM GOVERNMENT ON 9 FEBRUARY 1978 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR G . R . WILSON IS HEREBY APPOINTED AN ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON FREEDOM OF MOVEMENT FOR WORKERS IN PLACE OF MR RIMINGTON FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 10 OCTOBER 1979 . DONE AT BRUSSELS , 7 MARCH 1978 . FOR THE COUNCIL THE PRESIDENT K . B . ANDERSEN